             Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


  AMD MEDICOM INC. and
  MEDICOM GROUP INC.,

                                                           Civil Action No.: 1:21-cv-06533
                      Plaintiff,

            v.

  ASTEK INNOVATIONS, LIMITED and
  YOUNG INNOVATIONS, INC.

                      Defendants.



          COMPLAINT FOR DECLARATORY JUDGMENT AND OTHER RELIEF

       The Plaintiffs, AMD Medicom Inc. and Medicom Group Inc. (hereafter “Plaintiffs” or

“Medicom”) brings this complaint and declaratory judgment action against the Defendants Astek

Innovations, Limited (“Astek”) and Young Innovations, Inc. (“Young”) (Astek and Young

collectively referred to as “Defendants”), and for its cause of action alleges as follows:

                                     NATURE OF THE CASE

       1.        Plaintiffs seek a declaratory judgment: (a) that Plaintiffs’ Safe Matrix and Safe Jet

products do not infringe U.S. Patent Nos. 8,517,732 (the “‘732 Patent”) and 9,173,725 (the “‘725

Patent”); and (b) that the ‘732 and ‘725 Patents are invalid. Plaintiffs also bring this action for

Tortious Interference with Business Relations and for False Advertising under the Lanham Act.



                                              PARTIES

     2.          Plaintiff AMD Medicom Inc. is a Canadian corporation with its principal place of

business located at 2555 Chemin de L'Aviation, Pointe-Claire, Quebec Canada H9P2Z2.
                 Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 2 of 14




       3.         Plaintiff Medicom Group Inc. is a Canadian corporation with its principal place of

business located at 2555 Chemin de L'Aviation, Pointe-Claire, Quebec Canada H9P2Z2.

       4.         On information and belief, Defendant Astek is a British corporation with its

principal place of business located at Astek House, Atlantic Street, Altrincham, Cheshire, WA14

5DH.

       5.         On information and belief, Defendant Young is a Missouri corporation with its

principal place of business at 2260 Wendt St., Algonquin, IL 60102.



                                   JURISDICTION AND VENUE

         6.       The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338, and 2201,

because this action involves claims presenting federal questions and arises under the patent laws

and the Lanham Act, and seeks relief under the Federal Declaratory Judgment Act. This Court has

supplemental jurisdiction over Plaintiffs’ state law claim pursuant to 28 U.S.C. § 1367 since such

state law claim arises out of the same case and controversy as the claims in this action, over which

the Court exercises original jurisdiction.

            7.    On information and belief, Defendants are subject to personal jurisdiction in the

Southern District of New York because Defendants have regularly conducted business in and

directed at New York, and upon information and belief, Defendants directed their threats regarding

Plaintiffs’ products to individuals and entities in New York.

            8.    On information and belief, venue is proper in this district pursuant to 28 U.S.C. §§

1391(b) and (c) because, among other reasons, Defendants are subject to personal jurisdiction in

this judicial district, Defendants conduct or have regularly conducted business in this judicial




                                                   2
              Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 3 of 14




district, and/or because a substantial part of the events or omissions giving rise to the claim

occurred in this judicial district.



                                      FACTUAL BACKGROUND

        9.      Founded in 1988, Plaintiffs are one of the world’s leading manufacturers and

distributors of high-quality infection control, single use and preventive products for the medical,

dental, industrial, veterinary, laboratory and health and beauty markets.

        10.     In or around 2011, Astek and Medicom entered into an agreement whereby

Medicom served in certain jurisdictions, including the United States and New York, as Astek’s

exclusive distributor of a dental device consisting of a disposable matrix band (referred to herein

as the “Pro-Matrix”).

        11.     In or around 2010 Astek and Medicom also entered into an agreement whereby

Medicom would serve in certain jurisdictions, including the United States and New York, as

Astek’s exclusive distributor of a dental device consisting of an air and water spray nozzle (referred

to herein as “Pro-Tip”).

        12.     Astek and Medicom terminated their distribution agreement, effective July 31,

2021.

        13.     Astek purports to own the ‘732 Patent and ‘725 Patent. Copies of both patents are

attached as Exhibit A.

        14.     On July 15, 2021, Defendants sent a letter to Plaintiffs’ customers notifying those

customers that the distribution agreement between Plaintiff and Astek has been terminated

(“Defendants’ July 15, 2021, Letter”). A copy of Defendants’ July 15, 2021, Letter is attached as

Exhibit B.




                                                  3
              Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 4 of 14




        15.      Defendants’ July 15, 2021, Letter claimed that Defendants owned all patents and

intellectual property rights related to the Pro-Matrix and Pro-Tip product lines.

        16.      Defendants’ July 15, 2021, Letter stated that after July 31, 2021, Medicom will no

longer have the right to supply these products.

        17.      Defendants’ July 15, 2021, Letter threatened that Defendants not only will

“aggressively” enforce the intellectual property rights it identified, but its threat also indicated that

it will do so “actively” against anyone selling these products or anyone selling similar products.

They assert this against products to which they broadly include what they characterized as “knock-

off” products.

        18.      Despite Defendants’ broad claims to Plaintiffs’ customers that it would be the

exclusive source of certain products, Defendants did not invent dental matrix devices. Neither did

Defendants invent disposable dental air and water nozzles. These types of devices have existed for

many years.

        19.      Defendants also have, in this letter, told Plaintiffs’ customers that they will now be

the exclusive supplier, foreclosing the possibility that Plaintiffs will continue to compete and be in

the business of selling certain dental matrix and dental air and water nozzle devices to the

customers who received the letter.

        20.      On information and belief, Defendants designed their communication to

deceptively suggest that Plaintiffs agreed with these statements. Defendants not only advise they

intended to be the exclusive provider but also tell customers they will be in touch the week of

August 2 to review timing and order process, suggesting they are simply stepping into Plaintiffs’

shoes, and masking the true facts that the situation is anything but – namely that Defendants are




                                                   4
             Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 5 of 14




launching a direct and competing attack on Plaintiffs’ business and relationship with these

customers.

       21.     Upon information and belief, the July 15, 2021, Letter is designed to mislead and

misrepresent, and will interfere with Plaintiffs’ customer relationships, by falsely suggesting that

Defendants are simply stepping into Plaintiffs’ shoes as to the supply of dental matrix and nozzle

devices, when in fact they are directly competing, and Plaintiffs remain strongly committed to

supply these customers with suitable and effective products in this category.

       22.     Defendants’ threat to Plaintiffs and Plaintiffs’ customers in the July 15, 2021, Letter

was that Defendants will file a lawsuit against Plaintiffs or Plaintiffs’ customers if they attempt to

compete with Defendants by selling certain products in the dental matrix band and dental air and

water nozzle category.

       23.     Plaintiffs have developed their own disposable matrix band product, which is

Plaintiffs’ “Safe Matrix” product

       24.     Plaintiffs have developed their own disposable dental air and water spray nozzle,

which is Plaintiffs’ “Safe Jet” product.

       25.     Plaintiffs’ Safe Matrix and Safe Jet products are unique and innovative products.

Plaintiffs are the owners of pending applications for patent protection for these inventions.

       26.     Plaintiffs’ Safe Matrix and Safe Jet products do not infringe any intellectual

property rights owned by Defendants, or by any other entity.

       27.     Plaintiffs’ Safe Matrix and Safe Jet products are, however, similar to Defendants’

Pro-Matrix and Pro-Tip products insofar as they are both in the same general category of

disposable dental products, namely, matrix bands and dental nozzles.




                                                  5
                Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 6 of 14




          28.    Plaintiffs seek this necessary relief because Defendants, the purported owners of

the ‘732 and ‘725 Patents, have sent letters to Plaintiffs’ customers threatening that Defendants

intend to file suit to enforce its ‘732 and ‘725 Patents if Plaintiffs supply their customers with their

competing products, which include Safe Matrix and Safe Jet.

          29.    The threat of suit by Defendants is real and not idle, as it has a direct impact upon

Plaintiffs’ relationships with its customers, including customers in this District, it impacts the fair

competition between Plaintiffs and Defendants, including in this District, with regard to sales of

these products, and it impacts on Plaintiffs’ customers’ ability to fairly compete with Defendants,

including in this District.

          30.    The threat of suit is further false and deceptive as upon information and belief,

Defendants’ ‘732 and ‘725 Patents are invalid in light of the prior art and thus cannot be validly

asserted against Plaintiffs’ Safe Matrix and Safe Jet products.

          31.    Defendants’ threats and allegations have thus placed a cloud over Plaintiffs,

Plaintiffs’ business and Plaintiffs’ relationship with their customers, thereby creating a concrete

and immediate justiciable controversy between Plaintiffs and Defendants.



                                 FIRST CLAIM FOR RELIEF
                 (Declaratory Judgment of Non-infringement of the ‘732 Patent)


          32.    Plaintiffs reallege and incorporate the foregoing paragraphs as if fully set forth

herein.

          33.    A concrete and immediate controversy has arisen between the parties regarding the

question of infringement of the ‘732 patent by Plaintiffs’ sales to its customers of the Safe Matrix

product.




                                                   6
              Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 7 of 14




        34.     Plaintiffs’ Safe Matrix product does not have all of the elements of at least one of

the claims of the ‘732 Patent, and therefore does not infringe any of the claims of the ‘732 Patent.

        35.     The prior art shows that all of the core features purportedly taught by the ‘732 patent

existed prior to the filing of the ‘732 Patent.

        36.     For example, prior to the filing of the ‘732 Patent, other dental matrix products

existed which taught deflector members that allow the user to angle the matrix band to secure a

better fit around a patient’s tooth.

        37.     During prosecution of the ‘732 Patent, the inventors argued that their dental matrix

band invention was novel because Defendants’ device uses only a “Single Deflector Member.”

        38.     The Single Deflector Member is described in the ‘732 Patent as a component that

        is “slidably mounted on the pin (13)” and:

        the “member has at its inner side a part cylindrical surface (16)
        coaxial with the pin (13). At its outer side the member has
        diametrically opposite steps (17,18) and an elongate rib (19)
        extending readwardly longituginally of the body (1). This rib (19)
        projects an opening (20) in the adjacent side wall (21) of the forward
        part (5) of the body (1). This rib (19) projects through an opening
        (20) in the adjacent side wall (21) of the forward part (5) of the body
        (1). The forward step (17) of the member (15) engages the body
        structure (9) providing the rearward bounding edge (11) of the neck
        portion (7). The rearward step (18) and the rib (19) engage opposite
        sides of an adjacent edge region of the body side wall (21) at the
        opening (20). The member (15) is slidably mounted on the pin (13)
        so it can be moved between opposite ends thereof, as shown
        respectively in FIGS. 1 and 2.

        39.     The Single Deflector Member is depicted in the patent and is further illustrated in

Defendants’ materials as shown below:




                                                  7
                Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 8 of 14




          40.    Among other things, Plaintiffs’ Safe Matrix product does not have a Single Member

Deflector, or any of its components, as disclosed in the ‘732 Patent, and therefore does not infringe

the ‘732 Patent, as all of the claims of the ‘732 Patent require this limitation.

          41.    Plaintiffs seek and are entitled to a declaratory judgment that Plaintiffs’ Safe Matrix

product does not infringe any valid claim of the ‘732 Patent under 35 U.S.C. § 271 (or any sub-

section thereof).



                                SECOND CLAIM FOR RELIEF
                 (Declaratory Judgment of Non-Infringement of the ‘725 Patent)


          42.    Plaintiffs reallege and incorporate the foregoing paragraphs as if fully set forth

herein.




                                                   8
             Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 9 of 14




       43.     A concrete and immediate controversy has arisen between the parties regarding the

question of infringement of the ‘725 patent by Plaintiffs’ sales of the Safe Jet product.

       44.     Plaintiffs’ Safe Jet product does not have all of the elements of at least one of the

claims of the ‘725 Patent, and therefore does not infringe any of the claims of the ‘725 Patent.

       45.     The claims of the ‘725 Patent all require:

       A nozzle tip for a three-way syringe device, said nozzle tip comprising a
       co-axial tube assembly having an attachment end configured for releasable
       attachment of said nozzle tip to a syringe device, and wherein said tube
       assembly comprises an outer tube and an inner tube, said inner tube
       comprising an exposed end section with a water outlet and a hollow conduit
       extending along its length providing for water flow from the attachment to
       the water outlet, the inner and outer tubes providing an annular air flow area
       therebetween, the inner tube having an enlarged end section comprising a
       single inclined outlet face, and wherein air flow travels through the annular
       air flow area between the inner and outer tubes and is directed across the
       single inclined outlet face of the enlarged end section to exit the nozzle tip,
       wherein the inner tube has a tight interference fit against an interior surface
       of the outer tube at the enlarged end section, and the interference fit extends
       around the enlarged end section except for the single inclined outlet face,
       and the single inclined outlet face and the interior surface of the outer tube
       form therebetween an exit chamber for the air flow, which exit chamber
       increases in cross-sectional area going from an inlet end to an outlet end of
       the exit chamber.


       46.     Among other things, Plaintiffs’ Safe Jet product does not have a “co-axial tube

assembly” or “a single inclined outlet face” or an “inner tube [that] has a tight interference fit

against an interior surface of the outer tube at the enlarged end section” as disclosed in the ‘725

Patent, and therefore does not infringe the ‘725 Patent, as all of the claims of the ‘725 Patent

require these limitations.

       47.     Plaintiffs seek and are entitled to a declaratory judgment that Plaintiffs’ Safe Jet

product does not infringe any valid claim of the ‘725 Patent under 35 U.S.C. § 271 (or any sub-

section thereof).




                                                 9
                Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 10 of 14




                                 THIRD CLAIM FOR RELIEF
                  (Declaratory Judgment of Patent Invalidity of the ‘732 Patent)

          48.     Plaintiffs reallege and incorporate the foregoing paragraphs as if fully set forth

herein.

          49.     A concrete and immediate controversy has arisen between the parties regarding the

question of invalidity of the ‘732 Patent.

          50.     The ‘732 patent is invalid for failure to comply with the requirements of Title 35 of

the United States Code, including, without limitation, one or more of §§ 101, 102, 103, and 112.

          51.     For example, the ‘732 Patent is anticipated or obvious in light of the following prior

art references, among others:         2,367,439, 2006/0112792, 2,837,947, 2.522.190, 5,592,860,

5,626,475, 5,055,045, W002001005323A1, GB608107, 2,572,198 and 2,500,867.



                                FOURTH CLAIM FOR RELIEF
                     (Declaratory Judgment for Invalidity of the ‘725 Patent)


          52.     Plaintiffs reallege and incorporate the foregoing paragraphs as if fully set forth

herein.

          53.     A concrete and immediate controversy has arisen between the parties regarding the

question of invalidity of the ‘725 Patent.

          54.     The ‘725 patent is invalid for failure to comply with the requirements of Title 35 of

the United States Code, including, without limitation, one or more of §§ 101, 102, 103, and 112.

          55.     For example, the ‘725 Patent is anticipated or obvious in light of the following prior

art references, among others: FR1285767 and US 4,783,008.




                                                   10
                Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 11 of 14




                                   FIFTH CLAIM FOR RELIEF
                         (Tortious Interference with Business Relationship)


          56.     Plaintiffs reallege and incorporate the foregoing paragraphs as if fully set forth

herein.

          57.     Plaintiffs have business relationships with their distributors and customers of

disposable matrix band products and disposable dental nozzles.

          58.     Defendants are aware of those relationships, including because Defendants had

supplied products to Plaintiffs that Plaintiffs then distributed to those customers.

          59.     With knowledge of Plaintiffs’ relationships with their customers, Defendants

interfered with those relationships, by among other things, threatening, without a valid basis to do

so, Plaintiffs’ customers that dental matrix and dental nozzles purchased from Plaintiffs unlawfully

infringe Defendants’ rights and threatening that Defendants will take legal action to enforce its

intellectual property rights against those that seek to purchase these competing products from

Plaintiffs, despite the fact that Plaintiffs’ products do not infringe any intellectual property rights.

          60.     Defendants have acted with the sole purpose of harming Plaintiffs and/or with

unfair and improper means to interfere with these relationships.

          61.     Plaintiffs have been harmed by Defendants’ tortious interference.



                                   SIXTH CLAIM FOR RELIEF
                             (False Advertising Under the Lanham Act)


          62.     Plaintiffs reallege and incorporate the foregoing paragraphs as if fully set forth

herein.

          63.     This count arises under 15 U.S.C. §1125(a).




                                                   11
               Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 12 of 14




         64.     Defendants’ July 15, 2021 Letter constitutes false advertising under the Lanham

Act.

         65.     Defendants’ July 15, 2021 letter is likely to mislead or confuse consumers in

believing that the sale of any related or competing dental matrix product and any related

disposable dental nozzle sold by Plaintiffs after July 31, 2021 would infringe Defendants’

intellectual property rights.

         66.     Defendants’ July 15. 2021 Letter clearly conveys, and on information and belief is

designed to convey, the message that any competing product in this category that Medicom sells

after July 31 2021, will constitute infringement.

         67.     Not only is the July 15, 2021 Letter addressing goods sold under the alleged

patents, but also far more expansively, any ‘knock off’ products, which will be understood by

purchasers as new or competing products which are designed to be used for similar purposes, and

which are purportedly covered not only by any specific intellectual property rights but

Defendants also assert undefined “related intellectual property rights.”

         68.     Defendants’ July 15, 2021 Letter was therefore either literally and/or impliedly

false.

         69.     Defendants’ July 15, 2021 Letter was used in interstate commerce because it was

sent to Plaintiffs’ customers.

         70.     Defendants’ false statements, including its July 15, 2021 Letter caused Plaintiffs

injury and damages.




                                                  12
             Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 13 of 14




                                   DEMAND FOR JURY TRIAL

        In accordance with Rule 38 of the Federal Rules of Civil Procedure and Local Rule CV-

38, Plaintiffs respectfully demand a jury trial of all issues triable to a jury in this action.




                                     REQUEST FOR RELIEF

        WHERFORE, Plaintiffs respectfully request the Court to enter judgment in their favor and

against Defendants as follows:

        A.      Enter Judgment in favor of Plaintiffs and against Defendants on all claims;

        B.      Declare that Plaintiffs and their customers do not and have not infringed,

contributed to the infringement, or induced infringement of any claims of the ‘732 or ‘725 Patents,

either literally or under the doctrine of equivalents by making, using, offering to sell, or selling the

Safe Matrix or Safe Jet products;

        C.      Declare that all claims of the ‘732 and ‘725 Patents are invalid;

        D.      Enter an injunction, enjoining Defendants and their officers, agents, servants,

employees, and attorneys, and those persons in active concert or participation with them who

receive actual notice of the injunction, from threatening or initiating patent infringement litigation

against Plaintiffs and Plaintiffs’ customers, or any of their customers, dealers, agents, sellers,

resellers, servants, or employees, or any prospective or present sellers, resellers, dealers, or users

of the Safe Matrix or Safe Jet products, or charging any of them either verbally or in writing with

infringement of the ‘732 or ‘725 patents or making any communications that include statements

that the Safe Matrix or Safe Jet products infringe the ‘732 or ‘725 patents;

        E.      Declare this case exceptional under 35 U.S.C. § 285 and award Plaintiffs their

reasonable attorneys’ fees, expenses and costs incurred in the prosecution of this action;



                                                   13
             Case 1:21-cv-06533 Document 1 Filed 08/02/21 Page 14 of 14




        F.       Award to Plaintiffs compensatory, consequential, statutory, and punitive damages

on all claims of relief, including Plaintiffs’ Tortious Interference claim and their False

Advertising claim, in an amount to be determined at trial;

        G.       For an award of their reasonable attorney’s fees pursuant to 15 U.S.C. §1117(a)

and for the costs of this action;

        H.       Pre-judgment and post-judgment interest in an amount to be determined;

        I.       A judgment that Defendants’ acts of false advertising have been willful, knowing,

and deliberate false statements, and awarding Plaintiffs enhanced damages pursuant to 15 U.S.C.

§ 1117(a); and

        J.       All other relief that the Court may deem appropriate.


                                                      Respectfully submitted
                                                      for Plaintiffs,


                                               By:    _s/Jeffrey A. Lindenbaum______
                                                      Jeffrey A. Lindenbaum (JL-1971)
                                                      Jess M. Collen (JC-2875)
                                                      COLLEN IP
                                                      The Holyoke-Manhattan Building
                                                      80 South Highland Avenue
                                                      Ossining, New York 10562
                                                      Tel.: (914) 941 5668
                                                      Fax: (914) 941-6091
                                                      jlindenbaum@collenip.com




Dated: August 2, 2021




                                                 14
